

Exhibit 10.28


 
HELMERICH & PAYNE, INC.
 
2020 OMNIBUS INCENTIVE PLAN
 




STANDARD THREE-YEAR PERFORMANCE-VESTED
RESTRICTED SHARE UNIT AWARD AGREEMENT
 


Participant Name:
 
 
Date of Grant:
 







Number of Awarded Restricted Share Units:

















--------------------------------------------------------------------------------





STANDARD THREE-YEAR PERFORMANCE-VESTED
RESTRICTED SHARE UNIT AWARD AGREEMENT
UNDER THE HELMERICH & PAYNE, INC.
2020 OMNIBUS INCENTIVE PLAN


THIS STANDARD THREE-YEAR PERFORMANCE-VESTED RESTRICTED SHARE UNIT AWARD
AGREEMENT (this “Award Agreement”), is made as of the grant date (the “Date of
Grant”) set forth on the cover page of this Award Agreement (the “Cover Page”)
at Tulsa, Oklahoma by and between the participant named on the Cover Page (the
“Participant”) and Helmerich & Payne, Inc. (the “Company”).
 
W I T N E S S E T H:
 
WHEREAS, the Participant is an employee of the Company or an Affiliate or
Subsidiary of the Company, and it is important to the Company that the
Participant be encouraged to remain in the employ with the Company or its
Affiliate or Subsidiary and to contribute to the success of the Company; and
 
WHEREAS, in recognition of such facts, the Company desires to provide to the
Participant an opportunity to receive Common Shares of the Company, as
hereinafter provided, pursuant to the “Helmerich & Payne, Inc. 2020 Omnibus
Incentive Plan” (the “Plan”), a copy of which has been provided to the
Participant; and
 
WHEREAS, any capitalized terms used but not defined herein have the same
meanings given them in the Plan.
 
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for good and valuable consideration, the Participant and the Company hereby
agree as follows:
 
Section 1.    Grant of Standard Three-Year Performance-Vested Restricted Share
Unit Award. The Company hereby grants to the Participant an award (the “Award”)
of [[•] ([•])] Restricted Share Units (the “Awarded RSUs”) set forth on the
Cover Page, under and subject to the terms and conditions of this Award
Agreement and the Plan, which is incorporated herein by reference and made a
part hereof for all purposes.


Section 2.    Vesting of the Award. The number of Awarded RSUs that are eligible
to vest hereunder shall be based on the extent to which the Performance Goal, as
described in the attached Schedule I, is achieved pursuant to the vesting
schedule set forth therein. If (i) at least a level of “Threshold Performance”
is attained with respect to the Performance Goal, and (ii) the Participant
remains continuously employed by the Company or an Affiliate or Subsidiary of
the Company from the Date of Grant through the end of the Three-Year Performance
Cycle (as described in the attached Schedule I), then vesting of the applicable
number of the Awarded RSUs shall occur (as determined pursuant to Section 3
below), and the forfeiture restrictions


Page 1

--------------------------------------------------------------------------------




applicable to the Awarded RSUs shall terminate. Subject to Section 9, any
Awarded RSUs that do not vest upon the end of the Three-Year Performance Cycle
shall be forfeited by the Participant.


Section 3.    Certification of Performance; Effect of Certification of
Performance on Vesting. Subject to the provisions of Section 2 and Section 9, as
soon as reasonably practicable following the close of the Three-Year Performance
Cycle, but not later than thirty (30) days thereafter, the Committee shall
determine and certify in writing (i) the extent to which the Performance Goal,
as described in the attached Schedule I, is attained, and (ii) if at least the
level of “Threshold Performance” is attained with respect to the Performance
Goal, the corresponding number of Awarded RSUs that shall vest, pursuant to the
vesting schedule set forth in the attached Schedule I, it being understood that
the determinations and certifications made by the Committee pursuant to this
sentence shall be final, conclusive and binding on Participant, and on all other
persons, to the maximum extent permitted by law.


Section 4.    Issuance of Shares.  As soon as reasonably practicable following
the close of the Three-Year Performance Cycle, but no later than seventy-four
(74) days thereafter (or, in the event of death occurring before the end of the
Three-Year Performance Period, within thirty (30) days following death), the
Company shall issue or transfer to the Participant one Common Share in
settlement of each Awarded RSU that becomes vested pursuant to this Agreement
rounded down to the nearest whole number (each, a “Vested RSU”) (whether by
delivery of a Common Share certificate or book entry in the Participant’s name)
and the corresponding Awarded RSU shall be canceled, it being understood that
such issuance or transfer shall be subject to the “Six-Month Delay Toggle” (as
defined in Section 20 of this Agreement) when applicable. 
 
Section 5.    No Rights as Shareholder. The Participant shall have no rights as
a shareholder of the Company, including, without limitation, voting rights or
the right to receive dividends and distributions as a shareholder, with respect
to the Common Shares subject to the Awarded RSUs, unless and until such Common
Shares are issued or transferred to the Participant as provided herein.


Section 6.    Dividend Equivalent Rights. In respect of each Awarded RSU, from
and after the Date of Grant until the earlier of (a) the time when the Awarded
RSU is paid in accordance with Section 4 or (b) the time when the Awarded RSU is
forfeited, as of the date that the Company pays a cash dividend to holders of
Common Shares, additional Restricted Share Units shall be credited hereunder in
respect of such Awarded RSU in a number determined by dividing (i) the product
of (A) the dollar amount of the cash dividend paid per Common Share and (B) the
total number of such Awarded RSUs (including additional Restricted Share Units
attributable to prior dividend equivalents) as of such date, by (ii) the Fair
Market Value of a Common Share on such date. Such dividend equivalents (if any)
shall be subject to the same terms and conditions and will be settled or
forfeited in the same manner and at the same time as the Awarded RSUs in respect
of which the dividend equivalents were credited.


Page 2

--------------------------------------------------------------------------------




 
Section 7.    Nontransferability of the Award. The Award shall not be
transferable by the Participant otherwise than by will or the laws of descent
and distribution. Any attempted sale, assignment, transfer, pledge,
hypothecation or other disposition of, or change to, the Award contrary to the
provisions hereof shall be null and void and without effect. Furthermore, in no
event shall any Awarded RSUs or Vested RSUs be subject to attachment or any
other legal or equitable process brought by or on behalf of any creditor of the
Participant, and any such attempt to attach or receive any Awarded RSUs or
Vested RSUs shall be null and void and without effect.
 
Section 8.    Employment. Nothing in the Plan or in this Award Agreement shall
confer upon the Participant any right to continue in the employ of the Company
or its Affiliates or Subsidiaries, or interfere in any way with the right of the
Company or its Affiliates or Subsidiaries to terminate the Participant’s
employment at any time.
 
Section 9.    Special Vesting of the Awarded RSUs. In the event the
Participant’s employment terminates by reason of death, the Awarded RSUs shall
automatically become fully vested at Target Performance (as defined on Schedule
I) as Vested RSUs (and the Three-Year Performance Cycle shall terminate and the
issuance or transfer of the applicable Common Shares shall occur pursuant to
Section 4). The Committee, in its sole discretion, may accelerate, in whole or
in part, the vesting of the Awarded RSUs upon the Participant’s (A) Disability,
(B) Retirement or (C) upon a Change in Control (in which case the Three-Year
Performance Cycle shall terminate and the issuance or transfer of the applicable
Common Shares shall occur pursuant to Section 4).
 
Section 10.    Non-Disclosure and Confidential Information; Nonsolicitation.
 
(a)Confidential Information.  For purposes of this Award Agreement,
“confidential information” includes, without limitation, non-public information
with respect to the Company’s or its Subsidiaries’ finances, oil and gas
drilling processes, costs and pricing, customer contracts, contracts and
requirements, vendor or supplier contracts, contracts for other information,
compensation structures, recruitment and training policies, operation support
and backup facilities, service and product formulas, concepts, data, know-how
improvements and strategies, computer programs and listings (whether in source
code and/or object code format), software design and methodology, research and
development or investigations, marketing strategies, ideas and plans for ongoing
or future businesses, new business or other developments, new and innovative
service or product ideas, inventions, potential acquisitions or divestitures,
business and litigation strategies and future business and litigation plans and
any other information or material that is of special or unique value to the
Company or its Subsidiaries maintained as confidential and not disclosed to the
general public (whether through an annual report and/or filings with the
Securities and Exchange Commission or otherwise).
 


Page 3

--------------------------------------------------------------------------------




(b)Non-Disclosure.
 
i.Participant acknowledges that (A) the Company and its Subsidiaries have
devoted substantial time, effort, and resources to develop and compile the
confidential information; (B) public disclosure of such confidential information
would have an adverse effect on the business of the Company and its
Subsidiaries; (C) the Company and its Subsidiaries would not disclose such
information to Participant without the agreements and covenants set forth in
this Section 10(b) and (D) the provisions of this Section 10(b) are reasonable
and necessary to prevent the improper use and/or disclosure of the confidential
information.
 
ii.Participant agrees that Participant shall not, directly or indirectly, at any
time during his or her employment with the Company or a Subsidiary or after
termination of such employment with the Company or a Subsidiary, without the
prior written consent of an authorized officer of the Company, disclose
confidential information to any third party and/or use confidential information
for the benefit of Participant or any third party.
 
(c)Nonsolicitation. During employment with the Company and for a period of
twelve (12) months thereafter, Participant shall not solicit the established
customers of the Company wherever located (or if this geographic area shall be
unenforceable by law, then in such geographic area as shall be enforceable) for
the sale of any product or service competitive with any product or service
offered for sale by the Company at the time of the termination of Participant’s
employment. For purposes of this Award Agreement, “solicit” shall mean to
contact an established customer directly, whether by announcement, e-mail, note,
letter or other direct mail, telephone call, personal visit, business meeting,
or any other method, which contact either is designed to or has the effect of
inducing, promoting or advancing a prohibited sale by Participant or on
Participant’s behalf to that customer. An “established customer” means any
entity that Participant knows or reasonably should know has a previously
established relationship with the Company that the Company may reasonably
anticipate will continue based upon the entity’s continued need for the products
and/or services that the Company provides. “Offered for sale” includes
products/services which Participant knows or reasonably should know have been
ordered or have otherwise been prepared by the Company for imminent offering.
Further, during employment with the Company and for a period of twelve (12)
months thereafter, Participant shall not, directly or indirectly, solicit any of
the Company’s employees or independent contractors to become employees or
independent contractors of another person or business.


(d)In the event the Committee determines in its sole judgment that the
Participant has violated the provisions of this Section 10, any Awarded RSUs
that have not yet been paid pursuant to Section 4 shall be forfeited. Nothing
herein shall be construed as prohibiting the Company or its Subsidiaries from
pursuing any other remedies available to the Company or its Subsidiaries for a
violation of this Section 8, including, without limitation, injunctive relief
and the recovery of damages. Participant


Page 4

--------------------------------------------------------------------------------




acknowledges and agrees that the provisions of this Section 10 are reasonable
and necessary to protect the interests of the Company and are not intended to be
applied or interpreted as a covenant against competition.


Defend Trade Secrets Act. Pursuant to Section 7 of the Defend Trade Secrets Act
of 2016 (which added 18 U.S.C. § 1833(b) to the United States Code), the
Participant acknowledges that the Participant shall not have criminal or civil
liability under any federal or State trade secret law for the disclosure of a
trade secret that (i) is made (A) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney and
(B) solely for the purpose of reporting or investigating a suspected violation
of law; or (ii) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. Nothing in this Award
Agreement is intended to conflict with 18 U.S.C. § 1833(b) or create liability
for disclosures of trade secrets that are expressly allowed by such Section.
Further, nothing in this Award Agreement or any other agreement between the
Participant and the Company shall prohibit or restrict the Participant from
making any disclosure of information or documents to any governmental agency,
legislative body, self-regulatory organization, or the Legal Department of the
Company.
 
Section 11.    Suspension or Termination of Awards.
 
(a)This Award Agreement and all rights the Participant, or any person claiming
through the Participant, may have under this Award Agreement shall be subject to
all applicable laws, government regulations, stock exchange listing
requirements, and policies the Company has established or may establish after
the date of this Award Agreement, including without limitation any policy
regarding the clawback or recoupment of compensation.
 
(b)In any event, if at any time the Committee reasonably believes that the
Participant has committed an act of misconduct as described in this subsection
(b), the Committee may suspend the Participant’s right to exercise or receive
any Award pending a determination of whether an act of misconduct has been
committed. If the Committee determines the Participant has committed an illegal
act, fraud, embezzlement or deliberate disregard of Company rules or policies
(including any violation of the Participant’s non-disclosure, non-compete or
similar agreement) that may reasonably be expected to result in loss, damage or
injury to the Company, the Committee may (i) cancel any outstanding Award
granted to the Participant, in whole or in part, whether or not vested or
deferred and/or (ii) if such conduct or activity occurs during a Company fiscal
year in which there was also an exercise or receipt of an Award, require the
Participant to repay to the Company any gain realized or value received upon the
exercise or receipt of such Award (with such gain or value received valued as of
the date of exercise or receipt). Cancellation and repayment obligations shall
be effective as of the date specified by the Committee. Any repayment obligation
may be satisfied in Common Shares or cash or a combination thereof (based upon
the Fair Market Value of Common Shares on the day of payment), and the Committee
may


Page 5

--------------------------------------------------------------------------------




provide for an offset to any future payments owed by the Company or any
Affiliate to the Participant if necessary to satisfy the repayment obligation. 
The determination regarding cancellation of an Award or a repayment obligation
shall be within the sole discretion of the Committee and shall be binding upon
the Participant and the Company.
 
Section 12.    Change in Control. Subject to Section 9, upon a Change in
Control, the Award shall be subject to Section 13 of the Plan.
 
Section 13.    Securities Law Restrictions. The Awarded RSUs shall not be vested
to any extent, and the Company shall not be obligated to transfer any Common
Shares to the Participant upon the vesting of the Award, if such vesting or
transfer, in the opinion of counsel for the Company, would violate the
Securities Act of 1933, as amended or any other federal or state statutes having
similar requirements as may be in effect at that time.
 
Section 14.    Withholding of Taxes. The Company may make such provision as it
may deem appropriate for the withholding of any applicable federal, state, or
local taxes that it determines it may be obligated to withhold or pay in
connection with the vesting of the Awarded RSUs subject to the Award. A
Participant must pay the amount of taxes required by law in connection with the
vesting of the Awarded RSUs subject to the Award (i) in cash or by check,
(ii) by the Participant surrendering, or the Company retaining from the Common
Shares to be issued to the Participant in respect of any Vested RSUs, that
number of Common Shares having a Fair Market Value on the date of payment equal
to the amount of such required withholding, or (iii) by a combination of the
foregoing.
 
Section 15.    Notices. All notices and other communications under this Award
Agreement shall be in writing and shall be delivered personally or given by
certified or registered mail with return receipt requested, and shall be deemed
to have been duly given upon personal delivery or three days after mailing to
the respective parties as follows: (i) if to the Company, Helmerich &
Payne, Inc., 1437 South Boulder Avenue, Tulsa, Oklahoma 74119, Attn: Secretary
of the Company and (ii) if to the Participant, using the contact information on
file with the Company. Either party hereto may change such party’s address for
notices by notice duly given pursuant hereto.
 
Section 16.    Conflicts; Severability. In the event of any conflicts between
this Award Agreement and the Plan, the latter shall control. Should any
provision of this Award Agreement be held by a court of competent jurisdiction
to be unenforceable, or enforceable only if modified, such holding shall not
affect the validity of the remainder of this Award Agreement, the balance of
which shall continue to be binding upon the parties hereto with any such
modification (if any) to become a part hereof and treated as though contained in
this original Award Agreement.
 
Section 17.    No Part of Other Plans. The benefits provided under this Award
Agreement or the Plan shall not be deemed to be a part of or considered in the


Page 6

--------------------------------------------------------------------------------




calculation of any other benefit provided by the Company or its Subsidiaries or
Affiliates to the Participant.
 
Section 18.    Protections Against Violations of Agreement. No purported sale,
assignment, mortgage, hypothecation, transfer, pledge, encumbrance, gift,
transfer in trust (voting or other) or other disposition of, or creation of a
security interest in or lien on, the Award or any of the Awarded RSUs underlying
it in violation of the provisions of this Award Agreement shall be valid, and
the Company shall not issue or transfer any such Awarded RSUs or Common Shares
in respect of any Vested RSUs on its books, unless and until there has been full
compliance with such provisions to the satisfaction of the Company. The
foregoing restrictions are in addition to and not in lieu of any other remedies,
legal or equitable, available to enforce said provisions.
 
Section 19.    Failure to Enforce Not a Waiver. The failure of the Company to
enforce at any time any provision of this Award Agreement shall in no way be
construed to be a waiver of such provision or of any other provision hereof.


Section 20.    Section 409A. The compensation payable pursuant to the Award is
intended to be exempt from, or otherwise in compliance with, Section 409A of the
Code, as applicable, and this Agreement shall be administered and construed to
the fullest extent possible to reflect and implement such intent.
Notwithstanding anything herein to the contrary, if, at the time of a
Participant’s “separation from service” (as defined in the Treasury Regulations
under Section 409A of the Code) with the Company and its Affiliates and
Subsidiaries, such Participant is a “specified employee” (as defined in the
Treasury Regulations under Section 409A of the Code), and the deferral of the
commencement of any amount of the payments or benefits otherwise payable
pursuant to the Plan is necessary in order to prevent any accelerated or
additional tax under Section 409A of the Code, then, to the extent permitted by
Section 409A of the Code, such payments or benefits hereunder (without any
reduction in the payments or benefits ultimately paid or provided to
Participant) shall be deferred until the earlier to occur of (i) Participant’s
death or (ii) the first business day that is six months following Participant’s
separation from service with the Company and its Affiliates and Subsidiaries;
provided, that amounts which qualify for the separation pay plan exemption under
Treas. Reg. Section 1.409A-1(b)(9)(v)(D) and do not exceed the limits set forth
in Section 402(g)(1)(B) of the Code in the year of such separation from service
shall be payable immediately upon such separation from service (the “Six-Month
Delay Toggle”). Any payments or benefits deferred due to the Six-Month Delay
Toggle shall be paid in a lump sum (without interest) to Participant on the
earliest to occur of clause (i) or (ii) in the immediately preceding sentence.


Section 21.    Entirety; Participant and Award Subject to Plan. This Award
Agreement, which includes all schedules, exhibits and appendices hereto,
contains the entire agreement between the parties hereto with respect to the
subject matter hereof and supersede any and all prior agreements, whether
written or oral, between such parties relating to such subject matter. Subject
to Section 14 of the Plan, no


Page 7

--------------------------------------------------------------------------------




modification, alteration, amendment or supplement to this Award Agreement shall
be valid or effective unless the same is in writing and signed by the party
against whom it is sought to be enforced. As specific consideration to the
Company for the Award, the Participant agrees to be bound by the terms of the
Plan and this Award Agreement.
 
*              *              *              *




Page 8

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Standard Three-Year
Performance-Vested Restricted Share Unit Award Agreement as of the day and year
first above written.
 
 
 
HELMERICH & PAYNE, INC., a Delaware corporation
 
 
 
 
 
By:
 
 
 
 
“COMPANY”
 
 
 
 
 
 
 
“PARTICIPANT”





















Page 9

--------------------------------------------------------------------------------






SCHEDULE I
HELMERICH & PAYNE, INC.
AWARD OF STANDARD THREE-YEAR PERFORMANCE-VESTED
RESTRICTED SHARE UNITS


PERFORMANCE MEASURES FOR THE THREE-YEAR PERIOD
BEGINNING ON JANUARY 1, 20[•] AND ENDING ON DECEMBER 31, 20[•]


The Committee has determined and specifies that the following Performance Goal
(as defined or described below), shall be applied with respect to the Awarded
RSUs:
1.    Vesting of Awarded RSUs. As further discussed below, the number of Awarded
RSUs shall be multiplied by the vesting percentage described in the following
paragraph 2 and paragraph 3 to determine the number Awarded RSUs that shall
vest, if at all, and become Vested RSUs.
2.    Performance Goal. The Performance Goal used to determine the extent of the
vesting of the Awarded RSUs is the cumulative total shareholder return (“TSR”)
for the Common Shares of the Company during the three-year period beginning on
January 1, 20[•], and ending on December 31, 20[•] (the “Three-Year Performance
Cycle”). The Awarded RSUs that are outstanding as of the end of the Three-Year
Performance Cycle shall vest or be forfeited based on the Company’s TSR
percentile ranking relative to a group of peer companies for the Three-Year
Performance Cycle (the “Applicable Peer Group”):
The Applicable Peer Group shall consist of:








TSR for the Company and each member of the Applicable Peer Group for the
Three-Year Performance Cycle shall be defined and calculated as follows, where
“Beginning Price” is the average closing price on the relevant United States
stock market (NYSE or NASDAQ) for a share of the relevant company’s common
equity security during the twenty (20) trading days immediately preceding the
beginning of the Three-Year Performance Cycle and the “Ending Price” is the
average closing price on the relevant United States stock market (NYSE or
NASDAQ) for a share of the relevant company’s common equity security during the
last twenty (20) trading days of the Three-Year Performance Cycle:
TSR for the
Three-Year
Performance Cycle
=
(Ending Price – Beginning Price + dividends and cash distributions per share
paid*) ÷ Beginning Price



Schedule I – Page 1

--------------------------------------------------------------------------------






*
Stock dividends paid in common equity securities rather than cash in which there
is a distribution of less than twenty-five percent (25%) of the fully diluted
outstanding shares (as calculated prior to the distribution) shall be treated as
cash for purposes of this calculation.



For purposes of determining the Company’s TSR percentile ranking, as further
described below, the companies in the Applicable Peer Group whose common equity
securities are publicly traded on either the NYSE or NASDAQ Stock Market on the
last trading day of the Three-Year Performance Cycle shall be the companies
comprising the Applicable Peer Group. If the common equity security of any
Applicable Peer Group company is no longer publicly traded on either the NYSE or
NASDAQ Stock Market on the last trading day of the Three-Year Performance Cycle,
then adjustments may be effected by the Committee, as appropriate, with respect
to the Performance Goal and vesting percentages that apply to the Awarded RSUs.
In addition, if the common equity security of any Applicable Peer Group company
is not publicly traded on either the NYSE or NASDAQ Stock Market on a continuous
basis during the Three-Year Performance Cycle, but is otherwise publicly traded
on either the NYSE or NASDAQ Stock Market on the last trading day of the
Three-Year Performance Cycle, then adjustments may be effected by the Committee,
as appropriate, with respect to the Performance Goal and vesting percentages
that apply to the Awarded RSUs.


3.    Percentile Ranking, Performance Percentage and Vesting Schedule.
Measurement of the Company’s TSR percentile ranking relative to the Applicable
Peer Group shall be calculated using the following formula for purposes of the
table below:
Company’s TSR
Percentile Ranking
=
((1 – X) + Y)) ÷ 2



Where:
•
X = the number of members in the Applicable Peer Group with a TSR greater than
the TSR of the Company during the Three-Year Performance Cycle, expressed as a
percentage of the total number of members in the Applicable Peer Group.



•
Y = the number of members in the Applicable Peer Group with a TSR less than the
TSR of the Company during the Three-Year Performance Cycle, expressed as a
percentage of the total number of members in the Applicable Peer Group.





Schedule I – Page 2



--------------------------------------------------------------------------------




The Company’s TSR Percentile Ranking Relative to the Applicable Peer Group
The Company’s Performance Percentage / Vested Percentage of the Awarded RSUs
The Company’s Performance
Category
Greater than or Equal to 85th Percentile
200%
Maximum Performance
Equal to 75th Percentile
150.00%
 
Equal to 65th Percentile
125.00%
 
Equal to 55th Percentile
100.00%
Target Performance
Equal to 45th Percentile
75.00%
 
Equal to 35th Percentile
50.00%
Threshold Performance
Less than 35th Percentile
0.00%
Below Threshold Performance

Accordingly, for purposes of establishing the Company’s TSR percentile ranking
relative to the Applicable Peer Group pursuant to the table below, the TSR of
the Company and each of the member of the Applicable Peer Group shall be
determined as soon as practicable following the close of the Three-Year
Performance Cycle.
If the Company’s TSR percentile ranking relative to the Applicable Peer Group
exceeds “Threshold Performance” (i.e. the ranking exceeds the “35th Percentile”
in the table above) and is between two of the percentile ranks set forth in the
table above, the applicable performance percentage for such performance
measurement shall be interpolated between the ranges applicable ranges (e.g., a
60th percentile ranking would result in a performance percentage of 112.5%).
Notwithstanding the foregoing, if the Company’s TSR is negative, the Performance
Percentage set forth in the table above shall not exceed 100% of Target
Performance, regardless of whether the Company’s TSR percentile ranking relative
to the Applicable Peer Group exceeds the “55th Percentile” in the table above.
For the avoidance of doubt: (i) if the Company’s TSR results in “Below Threshold
Performance” pursuant to the table above, then all Awarded RSUs shall be
forfeited; and (ii) if the Company’s TSR at least results in “Threshold
Performance” pursuant to the table above, but such performance does not equal
the “Target Performance”, then the Awarded RSUs that have not become Vested RSUs
shall be forfeited. All forfeitures under this Agreement shall be at no cost to
the Company.


Schedule I – Page 3

